Exhibit 21 SUBSIDIARIES OF BALL CORPORATION (1) December 31, The following is a list of subsidiaries of Ball Corporation (an Indiana Corporation) Name State or Country of Incorporation or Organization Percentage Ownership (2) •Ball Packaging Corp. Colorado 100% •Ball Asia Services Limited Delaware 100% •Ball Capital Corp. II Delaware 100% •Ball Metal Beverage Container Corp. Colorado 100% •Latas de Aluminio Ball, Inc. Delaware 100% •Metal Packaging International, Inc. Colorado 100% •Ball Asia Pacific Limited (formerly M.C. Packaging (Hong Kong) Limited) Hong Kong 97% •Ball Asia Pacific Beijing Metal Container Limited PRC 100% •Greater China Trading Ltd. Cayman Islands 100% •Ball Asia Pacific (Tianjin) Plastic Containers Limited PRC 70% •Ball Asia Pacific Hubei Metal Container Limited PRC 96% •MCP Beverage Packaging Limited Hong Kong 100% •Ball Asia Pacific Shenzhen Metal Container Limited PRC 100% •Ball Asia Pacific (Taicang) Plastics Containers Limited PRC 70% •Ball Pan-European Holdings, Inc. Delaware 100% •Ball Delaware Holdings, LLC Delaware 100% •Ball Delaware Holdings S.C.S. Luxembourg 100% •Ball European Holdings S.a.r.l. Luxembourg 100% •Ball (Luxembourg) Finance S.a.r.l. Luxembourg 100% •Ball Investment Holdings S.a.r.l. Luxembourg 100% •Ball Luxembourg S.a.r.l. Luxembourg 100% •Ball Packaging Ireland Ireland 100% •Ball (UK) Holdings, Ltd. England 100% •Ball Europe Ltd. England 100% •Ball Company England 100% •Ball Packaging Europe UK Ltd. England 100% •Ball Packaging Europe Managing GmbH Germany 100% •Ball Packaging Europe Holding GmbH & Co. KG Germany 100% •Ball Packaging Europe GmbH Germany 100% •Ball Packaging Europe Beteiligungs GmbH Germany 100% •Ball Packaging Europe Radomsko Sp.zo.o. Poland 100% •recan Organizacje Odzysku S.A. Poland 100% •recan GmbH Germany 100% •Ball Packaging Europe Vorrats GmbH Germany 100% •Ball Packaging Europe Belgrade d.o.o. Serbia 100% •Ball Packaging Europe Handelsges mbH Austria 100% •Ball (France) Holdings, S.A.S. France 100% •Ball (France) Investment Holdings, S.A.S. France 100% •Ball Packaging Europe Bierne, S.A.S. France 100% •Ball Packaging Europe La Ciotat, S.A.S. France 100% •Ball Packaging Europe Holding B.V. Netherlands 100% •Ball Packaging Europe Oss B.V. Netherlands 100% •Recan B.V. Netherlands 100% •Ball Packaging Europe Trading Sp.zo.o. Poland 100% •Ball Metal Food Container Corp. Delaware 100% •Ball Metal Food Container, LLC Delaware 100% Page 1 of 2 Exhibit 21 (continued) Name State or Country of Incorporation or Organization Percentage Ownership (2) •Ball Aerosol and Specialty Container Holding Corporation Delaware 100% •Ball Aerosol and Specialty Container Inc. Delaware 100% •USC May Verpackungen Holding Inc. Delaware 100% •Formametal S.A. Argentina 100% •Litografica San Luis S.A. Argentina 100% •Seghimet S.A. Argentina 100% •Ball Metal Packaging Sales Corp. Colorado 100% •Ball Plastic Container Corp. Colorado 100% •South Central Plastic Containers, LLC Delaware 100% •Ball Aerospace & Technologies Corp. Delaware 100% •Ball Solutions Group Australia 100% •Ball Products Solutions PTY LTD Australia 100% •Ball Services Solutions PTY LTD Australia 100% •Ball Systems Solutions PTY LTD Australia 100% •Ball Technology Services Corporation California 100% •Ball North America Corp. Canada 100% •Ball Atlantic Enterprises, Inc. Canada 100% •Ball Nova Scotia Holdings LLP Canada 100% •Ball Packaging Products Canada Corp. Canada 100% •Ball Canada Plastic Container Corp. Canada 100% The following is a list of affiliates of Ball Corporation included in the financial statements under the equity or cost accounting methods: •Rocky Mountain Metal Container, LLC Colorado 50% •DigitalGlobe, Inc. Delaware 6% •Lam Soon-Ball Yamamura Taiwan 8% •Latapack-Ball Embalagens Ltda. Brazil 50% •Recan Organizacja Odzysku S.A. Poland 50% •Sanshui Jianlibao FTB Packaging Limited PRC 35% •Thai Beverage Can Ltd. Thailand 7% (1) In accordance with Regulation S-K, Item 601(b)(21)(ii), the names of certain subsidiaries have been omitted from the foregoing lists.The unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as defined in Regulation S-X, Rule 1-02(w). (2) Represents the Registrant’s direct and/or indirect ownership in each of the subsidiaries’ voting capital share. Page 2 of
